Citation Nr: 0942761	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-31 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hemochromatosis.  

2.  Entitlement to service connection for osteoarthritis of 
the right shoulder, claimed as secondary to hemochromatosis. 

3.  Entitlement to service connection for osteoarthritis of 
the left shoulder disability, claimed as secondary to 
hemochromatosis.  

4.  Entitlement to service connection for osteoarthritis of 
the right hand disability, claimed as secondary to 
hemochromatosis.  

5.  Entitlement to service connection for osteoarthritis of 
the left hand disability, claimed as secondary to 
hemochromatosis.  

6.  Entitlement to service connection for osteoarthritis of 
the right foot, claimed as secondary to hemochromatosis.  



7.  Entitlement to service connection for osteoarthritis of 
the left foot, claimed as secondary to hemochromatosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 
1978 and from September 1978 to May 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Denver, Colorado.  

In September 2008, the Veteran testified before the 
undersigned Veterans Law Judge (VLJ).  A copy of the 
transcript of that hearing is of record.  

For the reasons set forth below, this appeal is addressed in 
the REMAND portion of the decision below and is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


REMAND

Hemochromatosis

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).  

Available post-service medical records in the present appeal 
indicate that the Veteran has been diagnosed with hereditary 
hemochromatosis.  This disorder is, by its nature, deemed to 
have pre-existed his service.  See VAOPGCPREC 82-90 (July 18, 
1990) (stipulating, in a precedent opinion, that a disease 
which is considered by medical authorities to be of familial 
(or hereditary) origin must, by its very nature, be found to 
have pre-existed a claimant's military service.  )

Service connection may still be granted for such a 
pre-existing hereditary disease if manifestations of the 
disorder in service are found to constitute aggravation of 
the condition.  Id.  In this regard, the Board notes that a 
preexisting disability or disease will be considered to have 
been aggravated by active service when there is an increase 
in disability during service, unless there is clear and 
unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Congenital or developmental defects, however, 
are not diseases or injuries within the meaning of VA laws, 
and service connection for such is not warranted.  38 C.F.R. 
§ 3.303(c).


Currently, the Veteran admits that his hemochromatosis 
pre-existed his active duty but maintains that this disorder 
was aggravated beyond its natural progression during service.  
Specifically, he asserts that he experienced symptoms of 
hemochromatosis-including, in particular, constant fatigue-
during his active duty.  In addition, family members have 
attested to the Veteran's complaints of fatigue and joint 
pain in service.    

The Veteran and his family are competent to report such 
symptomatology.  However, matters such as the diagnosis and 
etiology of hemochromatosis require medical expertise.  
[Indeed, hemachromatosis is diagnosed based on specialized 
testing, including blood tests, radiographic studies, and a 
liver biopsy.]  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed.Cir.2007) (noting general competence to testify 
as to symptoms but not to provide medical diagnosis).  

In this regard, the Board acknowledges that service treatment 
records reflect the Veteran's complaints of swollen or 
painful joints, leg cramps, abdominal distress, and frequent 
trouble sleeping.  However, specialized testing was not 
conducted during service.  Indeed, such studies were not 
completed-and thus did not confirm a diagnosis of 
hemochromatosis-until 1995, more than 10 years after the 
Veteran's discharge from active duty.  

Significantly, the Veteran has not been accorded a pertinent 
VA examination.  Further, his claims folder contains no 
medical opinion as to whether his in-service complaints of 
swollen or painful joints, leg cramps, abdominal distress, 
and frequent trouble sleeping constitute aggravation of his 
subsequently-diagnosed hemochromatosis beyond its natural 
progression.  

Silence of the record on the matter of in-service aggravation 
may not be taken as indication of no aggravation.  An opinion 
must be provided.  See Verdon v. Brown, 8 Vet. App. 529 
(1996); Wisch v. Brown, 8 Vet. App. 139 (1995).  Further, 
such medical questions must be addressed by medical experts. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


Consequently, in light of the documented in-service 
complaints, the Board concludes that a remand of the 
Veteran's hemochromatosis claim is necessary.  Specifically, 
on remand, the Veteran should be accorded a pertinent VA 
examination to include an opinion from the examiner as to 
whether the Veteran's pre-existing hemochromatosis increased 
in severity beyond its natural progression during service.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Osteoarthritis of Bilateral Shoulders, Hands, And Feet 

The Veteran maintains that he sustained injuries to his 
shoulders, upper extremities, and lower extremities in an 
in-service motor vehicle accident in 1974.  He describes 
continuous joint problems since that accident.  

According to service treatment records, at an April 1976 
overseas service physical examination, the Veteran reported 
having sustained whiplash in a car accident in January 1974.  
Additional service treatment records reflect medical care 
for:  a sprained left wrist (September 1974), pulled muscle 
or torn ligaments in the right shoulder (October 1978), right 
quadriceps strain (November 1978), contusion and abrasion of 
the right shoulder after having fallen off a bicycle 
(November 1978), a bruised knuckle of the 3rd finger of the 
right hand (March 1979), shoulder pain after heavy lifting 
(September 1981), and tendonitis of the right arm (February 
1983).  

Moreover, post-service medical records indicate the following 
pertinent diagnosed disabilities:  status post Mumford 
procedure of the right shoulder, status post arthroscopy of 
the left shoulder with distal clavicle removal, status post 
arthroplasties of multiple fingers, marked osteoarthritis of 
the shoulders and hands, as well as mild arthritic changes in 
the metatarsophalangeal joints of both great toes.  


The Board acknowledges that several VA outpatient treatment 
records (dated in 1997 and 2003) include notations that the 
osteoarthritis of the Veteran's shoulders and hands is due to 
his hemochromatosis.  Importantly, however, these treating 
physicians do not appear to have reviewed the Veteran's 
in-service, and post-service, medical records.  Thus, the 
medical professionals did not address the effect, if any, of 
the in-service 1974 motor vehicle accident on his current 
shoulder and hand pathology.  He has not been accorded a VA 
examination of his shoulders and hands.  

Further, the Board acknowledges that a January 2005 VA 
examiner, who associated the osteoarthritis of the Veteran's 
great toes with his hemochromatosis, had reviewed the claims 
folder in conjunction with that evaluation.  Importantly, 
however, the examiner did not address whether the Veteran's 
flat feet aggravate that condition. 

Consequently, and based on this evidentiary posture, the 
Board finds that a remand of the Veteran's shoulder, hand, 
and foot claims is necessary.  Specifically, on remand, the 
Veteran should be accorded an opportunity to undergo a 
pertinent VA examination to determine the nature, extent, and 
etiology of his shoulder, hand, and foot disabilities.  
Medical opinions regarding the etiology of these disorders is 
necessary, particularly in light of the documented evidence 
of pertinent joint treatment during service and of an 
in-service motor vehicle accident, the Veteran's testimony 
that he was also involved in a post-service car accident, and 
the absence of a final decision on his claim for service 
connection for hemochromatosis.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Moreover, letters furnished to the Veteran in September and 
December 2004 discussed the direct service connection aspect 
of these claims.  [In particular, in the correspondence, the 
RO referred to these issues collectively as a claim for 
osteoarthritis.]  Of importance to the Board, however, is the 
fact that the September and December 2004 letters did not 
provide the Veteran with the information and evidence needed 
to establish service connection for his shoulder, hand, and 
feet arthritis on a secondary basis.  Thus, on remand, a 
corrective Veterans Claims Assistance Act of 2000 (VCAA) 
notification letter should be furnished to him.  

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran a corrective VCAA 
notification letter that addresses the 
criteria (e.g., information and evidence) 
necessary to support a claim for service 
connection on a secondary basis.  

2.  Obtain copies of records of 
hemochromatosis, shoulder, hand, and foot 
treatment that the Veteran may have 
received from the Eastern Colorado VA 
Health Care System since February 2005.  
Associate all such available records with 
the claims folder.  

3.  Thereafter, forward the Veteran's 
claims file to a VA specialist in 
hematology for opinions relating to the 
Veteran's hemochromatosis.  A complete 
rationale for the opinions rendered should 
be provided.  Specifically, the specialist 
should indicate:

(a) Whether the Veteran's hereditary 
hemochromatosis is a 
congenital/hereditary 
"disease" or congenital/hereditary 
"defect."  To
assist the examiner, the Board notes 
that for VA adjudication purposes 
"disease" generally refers to a 
condition considered capable of 
improving or deteriorating, whereas 
"defect" generally refers to a 
condition not considered capable of 
improving or deteriorating.  (As an 
example, VA considers sickle cell 
anemia as congenital "disease" for VA 
purposes whereas mental retardation is 
considered a congenital "defect").

(b)  If the examiner concludes the 
Veteran's hemochromatosis is a 
congenital/hereditary disease, the 
examiner should then render an opinion 
as to whether the Veteran's 
pre-existing hemochromatosis underwent 
a permanent increase in severity during 
his active service, and if so, whether 
the permanent increase in severity 
during service was due to the natural 
progress of the condition.  

4.  After the above has been completed, 
the Veteran should be afforded a VA 
orthopedic examination, by a physician, to 
determine the nature of the Veteran's 
claimed osteoarthritis of the shoulders, 
hands, and feet and for an opinion as to 
their possible relationship to service.  
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted.  All pertinent 
pathology which is found on examination 
should be noted in the evaluation report.  

(a)  Following review of the claims 
file and examination of the Veteran, 
the examiner should express an opinion 
as to whether it is at least as likely 
as not, i.e., a 50 percent probability 
or greater, that the Veteran's claimed 
shoulder, hand, and/or foot arthritis 
had their clinical onset in service, or 
are otherwise related to active 
service.  Opinions reached by the 
examiner should include a discussion of 
the effect, if any, of the in-service 
January 1974 motor vehicle accident, 
the documented in-service episodes of 
pertinent treatment, and the 
post-service 2006 accident.  

(b)  Also, the examiner should opine as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that the osteoarthritis in the 
Veteran's feet that was shown on the 
January 2005 VA examination was caused 
or aggravated (permanent worsening of 
the underlying condition beyond normal 
progression) by the service-connected 
bilateral flat feet.  A complete 
rationale should be provided.  

5.  Following completion of the above, the 
issues on appeal should be adjudicated.  
If the decisions remain adverse, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include the 
applicable law and regulations considered 
pertinent to these issues as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2009).  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


